United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
U.S. POSTAL SERVICE, NORTH METRO
PROCESSING & DISTRIBUTION CENTER,
Duluth, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1192
Issued: December 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 1, 2009 appellant filed a timely appeal of the April 9, 2008 nonmerit decision of
the Office of Workers’ Compensation Programs denying her request for reconsideration.
Because more than one year has elapsed between the most recent merit decision dated
February 12, 2008 and the filing of the appeal, the Board lacks jurisdiction to review the merits
of her claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for further merit
review of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 1, 2006 appellant, then a 56-year-old mail processing clerk, filed a
traumatic injury claim alleging that she sustained a left shoulder, arm and back injury on that
date as a result of putting a tray on top of a rack. On April 5, 2007 the Office accepted that she
sustained a left shoulder and lumbar strain on September 1, 2006.

On November 30, 2007 appellant filed a claim for wage-loss compensation (Form CA7a) for the period May 24 to October 31, 2007. Time analysis forms indicated that she was on
leave without pay from May 18 to 31, 2007 and September 1 to November 9, 2007. In disability
certificates dated June 29, July 31, August 31, October 2, November 1 and December 3, 2007
and January 3, 2008, Dr. Timothy Young, an attending Board-certified orthopedic surgeon,
stated that appellant was totally disabled for work from May 22, 2007 to January 29, 2008. In
progress notes dated October 31 and December 11, 2006 and March 8 and April 10, 2007, he
advised that appellant suffered from rotator cuff syndrome not otherwise specified, unspecified
neuralgia, neuritis and radiculitis, and lumbar and sacral arthritis. In prescriptions dated
October 11, 2007, Dr. Young stated that appellant was being treated for a neuromuscular
condition of the shoulder and lower back. She was not able to work from October 1 to 30, 2007.
By letter dated December 7, 2007, the Office advised appellant that it had received her
claim for compensation for the period May 18 to 31, 2007 and September 1 to
November 9, 2007. As it had already paid compensation for the period May 13 to 29, 2007 by
check dated August 10, 2007, it noted that the employing establishment had not reported any
wage loss as of May 31, 2007. The Office determined that no further action would be taken on
appellant’s claim for the previously paid period. It advised her that the evidence submitted was
insufficient to establish her claim for compensation for the period September 1 to
November 9, 2007. The Office addressed the factual and medical evidence appellant needed to
submit.
In a January 25, 2008 report, Dr. Young advised that appellant continued to experience
symptoms related to her rotator cuff injury due to overuse and repetitive movements at work.
By decision dated February 12, 2008, the Office denied appellant’s claim. The medical
evidence was found insufficient to establish that she was totally disabled from September 1 to
November 9, 2007 causally related to her September 1, 2006 employment-related injuries.
A September 1, 2006 chest x-ray report of Dr. Stuart M. Jacobson, a Board-certified
radiologist, provided essentially normal findings with the exception of mild scoliotic curvature of
the thoracic spine.
In a February 19, 2008 letter, appellant requested reconsideration of the February 12,
2008 decision. She resubmitted a September 1, 2006 report from Dr. J. Ernest Reed, Boardcertified in emergency medicine, and Dr. Young’s medical records. In a September 12, 2006
progress note, Dr. Young advised that appellant complained about having severe muscle strain in
the neck and back after performing her work duties and that she was unable to work from
September 1 to 5, 2006. He reported normal findings on physical and psychological
examination. In a February 25, 2008 disability certificate, Dr. Young stated that appellant was
totally disabled for work from February 1 to 27, 2008. The employing establishment’s
January 31, 2008 offer for a modified mail handler position was accepted by appellant on that
date.
By decision dated April 9, 2008, the Office denied appellant’s request for
reconsideration. The evidence submitted was found repetitious and immaterial in nature and
insufficient to warrant further merit review of appellant’s claim.

2

LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,1 the Office’s regulation provide that a claimant must: (1) show
that the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by the Office; or (3) constitute relevant and pertinent
new evidence not previously considered by the Office.2 To be entitled to a merit review of an
Office decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.3 When a claimant fails to meet one of the
above standards, the Office will deny the application for reconsideration without reopening the
case for review of the merits.
ANALYSIS
On February 19, 2008 appellant disagreed with the Office’s February 12, 2008 decision
which denied wage-loss compensation for total disability for the period September 1 to
November 9, 2007. The relevant issue of whether she was totally disabled from September 1 to
November 9, 2007 due to her accepted September 1, 2006 employment injuries is medical in
nature.
Appellant resubmitted Dr. Reed’s September 1, 2006 report and medical evidence from
Dr. Young dated March 8, 2007 to January 25, 2008. However, the resubmission of this
evidence does not require reopening of her claim for merit review because it was previously
considered by the Office. The Board has held that evidence that repeats or duplicates evidence
already of record has no evidentiary value and does not constitute a basis for reopening a case.4
Dr. Young’s September 12, 2006 progress note reported appellant’s inability to work
from September 1 to 5, 2006. His February 25, 2008 disability certificate stated that appellant
was totally disabled for work from February 1 to 27, 2008. Dr. Jacobson’s September 1, 2006
chest x-ray report revealed mild scoliotic curvature of the thoracic spine. The Board has held
that the submission of evidence which does not address the particular issue involved in the case
does not constitute a basis for reopening the claim.5 Neither Dr. Young nor Dr. Jacobson
provided a medical opinion addressing the relevant issue of whether appellant was totally
disabled from September 1 to November 9, 2007 due to her September 1, 2006 employment
injuries. The Board finds that this evidence is insufficient to reopen appellant’s claim for further
merit review.
1

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
2

20 C.F.R. § 10.606(b)(1)-(2).

3

Id. at § 10.607(a).

4

See L.H., 59 ECAB ___ (Docket No. 07-1191, issued December 10, 2007); James E. Norris, 52 ECAB
93 (2000).
5

D’Wayne Avila, 57 ECAB 642 (2006).

3

Appellant submitted a copy of her January 31, 2008 acceptance of the employing
establishment’s offer for a modified mail handler position. As the issue in this case is medical in
nature, the factual evidence submitted by appellant is not relevant and insufficient to warrant
further merit review.
The evidence submitted by appellant did not show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by the Office or constitute relevant and pertinent new evidence not previously considered by the
Office. As appellant did not meet any of the necessary regulatory requirements, the Board finds
that she is not entitled to further merit review.6
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further merit
review of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the April 9, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 10, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

See 20 C.F.R. § 10.608(b); Richard Yadron, 57 ECAB 207 (2005).

4

